Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patnet Application Publication No. 2020/0035908 Ku et al.
1.    	Referring to claim 11, Ku et al. teaches a semiconductor device, comprising: a substrate, (Figures 7-26 #102), comprising a magnetic tunneling junction (MTJ) region, (Figures 7-26 #102), and a logic region, (Figures 7-26 #204); a first MTJ, (Figures 7-26 #111), on the MTJ region, (Figures 7-26 #202); a first top electrode, (Figures 7-26 #116), on the first MTJ, (Figures 7-26 #111); a first metal interconnection, (Figures 7-26 #2002), on the logic region, (Figures 7-26 #204), wherein a top surface of the first top electrode, (Figures 7-26 #116), is lower than a top surface of the first metal interconnection, (Figures 7-26 #2002); and a cap layer, (Figures 7-26 #216), adjacent to the first MTJ, (Figures 7-26 #111), and the first top electrode, (Figures 7-26 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patnet Application Publication No. 2020/0035908 Ku et al.
2.	Referring to claim 12, Ku et al. teaches a semiconductor device of claim 11, further comprising: a first inter-metal dielectric (IMD) layer, (Figures 7-26 #206b), on the substrate, (Figures 7-26 #102); a second metal interconnection, (Figures 7-26 #109), on the MTJ region, (Figures 7-26 #202), wherein the first MTJ, (Figures 7-26 #111), is on the second metal interconnection, (Figures 7-26 #109), but is silent to a third metal interconnection on the MTJ region, wherein a second MTJ is on the third metal interconnection.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a third metal interconnection on the MTJ region, wherein a second MTJ is on the third metal interconnection, which is a duplicate of a single cell that comprises the second metal interconnection on the MTJ region, wherein the first MTJ is on the second metal interconnection, because the device in Figures 7-26 is an MRAM memory device that comprises multiple St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with further comprising: a passivation layer on the cap layer between the first MTJ and the second MTJ; and a second IMD layer on the cap layer and around the first MTJ and the second MTJ.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        	3/15/21